DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 04/28/2021. The amendments filed on 04/28/2021 have been entered. Accordingly Claims 5, and 7-18 are pending. Claim 6 is canceled and claim 18 is new. The previous rejections of claims 5, and 7-17 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 04/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "second mode".  There is insufficient antecedent basis for this limitation in the claim. 
18 recites the limitation "sealing mode".  There is insufficient antecedent basis for this limitation in the claim. Claim 5 discloses “first mode” and “second mode”, it is unclear if the “sealing mode” is intended to be the same mode(s) as in claim 5 or new mode(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et. al. (U.S. 20110077629, March 31, 2011)(hereinafter, “Tanaka”) in view of Shida (U.S. 20130002844, January 3, 2013)(hereinafter, “Shida”) in view of Dasilva et. al. (U.S. 6451009, September 17, 2002)(hereinafter, “Dasilva”) and further in view of Gilbert et. al. (U.S. 20140276754, September 18, 2014)(hereinafter, “Gilbert”) .
Regarding Claim 5, Tanaka teaches: A treatment system comprising (Fig. 9, element 210, [0150]):
an energy treatment instrument (Fig. 9, element 212, “the energy treatment instrument”, [0150]) including a first grasping piece, and a second grasping piece (Fig. 10, elements 262 and 264, “holding members”, [0158])  configured to grasp a treated target between the first grasping 
an endoscope configured to observe the treated target which is grasped (“The abdominoscope (endoscope) (not shown) is inserted into the trocar denoted with the symbol TR0 in FIG. 14H. Therefore, as shown in FIG. 14I, the inside of an abdominal cavity can be observed.” [0215]); 
an energy output source configured to output electric energy that is supplied to the energy treatment instrument (Fig. 13, element 292, [0176]), 
and apply treatment energy to the blood vessel grasped between the first grasping piece and the second grasping piece from the electric energy ([0079]; [0188]);
Tanaka further teaches with respect to target coagulation “…in a case where the output control section 92 judges that the value of the impedance Z is the threshold value Z1 or more, a signal is transmitted from the output control section 92 of the high-frequency energy driving circuit 72 to the output control section 102 of the heat generation element driving circuit 74 via the communication cable 82. Then, the output control section 102 of the heat generation element driving circuit 74 supplies the power (the energy) to the heater member 54 so that the temperature of the heater member 54 is a preset temperature Tset [.degree. C.], for example, a temperature of 100[.degree. C.] to 300[.degree. C.] (STEP 5). In consequence, the heater member 54 generates heat. The heat is conducted from the heater member 54 to the second electrode 52b, and the heat (the heat energy) conducted to the second electrode 52b coagulates the living tissue L.sub.T internally from the side of the front surface of the living tissue L.sub.T which comes in contact with the second electrode 52b.” [0107]; “A peeling and treatment operation of blood vessels around the stomach are successively advanced by using the joining device 212 and the forceps (STEP 62). It is to be noted that when the stomach cancer treatment is performed, lymph node dissection is performed (STEP 63).” [0218].

and decreasing the output electric energy, and increase an output time of the electric energy, in the second mode, Tanaka further teaches in Figs. 17A-17E output configurations of energy based on thresholds would affect the amount of energy provided to the system (i.e. increase, decrease, constant, stop flow, etc.) [0232-0243]. The output controls of the system allow the power (energy), temperature, heat energy and impedance thresholds to be set or computed for efficient treatment over time [0095][0104][0112].
 Tanaka does not explicitly teach: and a processor configured to: generate an observation image of the grasped blood vessel; detect a branch of the blood vessel based on the observation image of the endoscope; judge whether the branch of the blood vessel is present within a predetermined range from a position where the blood vessel is grasped by the first grasping piece and the second grasping piece based on the observation image by the endoscope; and based on the judgement of whether the branch of the blood vessel is present within the predetermined range, switch an actuation state of the energy treatment instrument, by controlling the electric energy, between a first mode to coagulate the blood vessel when the processor judges that the branch of the blood vessel is not present within the predetermined range, and a second mode to coagulate the blood vessel when the processor judges that the branch of the blood vessel is present within the predetermined range, wherein the first mode is different from the second mode.
	Shida in the field of image acquisition and analysis based endoscopic systems teaches a control unit that generates an observation image of a subject using an endoscope [0040]. Once the image is generated the forceps are detected using an image analysis method that detects biological-subject information and the forceps (if present) [0051-0053]. The image(s) is/are judged by color recognition to detect whether a forceps exist [0054]. In the instance a forceps Examiner notes, biological-subject information includes blood vessels. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to include a processor that generate an observation image of the grasped biological-subject information, detect the biological-subject information based on the observation image of the endoscope and judge whether the biological-subject information is present within a predetermined range from a position where the biological-subject information is grasped based on the observation image of the endoscope as taught in Shida “…so that an affected site can be treated with the treatment instrument while viewing the image of the body-cavity interior acquired by the objective optical system.” [0005] and “…the positional information of the treatment-instrument region can be displayed overlaid on the combined image, which makes it possible for a user to easily ascertain the position of the treatment instrument and the position of the region in which the two images have been combined.” [0010].
Shida does not teach the limitation regarding controlling of energy based on the presence judgment of the blood vessel, “…and based on the judgement of whether the branch of the blood vessel is present within the predetermined range, switch an actuation state of the 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a predetermined distance from the ablation surface to sensitive tissue such as nerves, arteries etc. or when the procedure has been completed (column 2, lines 47-55). Through computer software the information is analyzed to command the system to cut soft/hard tissue while controlling the device power to reflect the different area of the ablation field and/or surface to the device as well as shut off the system when reaches a predetermined range of an artery wall or when the procedure is completed (column 3, lines 44-67). 
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the system a user interface with controller that includes a processor controls the procedures performed by forceps plugged into connectors that have energy outputted to them by the generator to affect the sealing of the grasped target. The user interface allows defined input settings that allows the user to adjust one or more energy delivery parameters such as the energy delivery parameters which may include the power, energy, current, etc. or sealing parameters such as sealing duration, energy rate limiters, etc. These settings are transmitted to the controller and maybe saved to memory [0054-0057]. The processor coupled to the user Examiner notes, fulgurate/spray are other forms of coagulation, to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Tanaka to switch an actuation state of the energy treatment instrument, by controlling the electric energy, between first and second modes to coagulate the treated target, where the modes are different as taught in Gilbert to improve treatment operation by using the ideal mode for the energy required.
Further it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tanaka to include a processor that switches an actuation state of the energy treatment instrument based on the judgment of whether the vessel if within a predetermined range from the instrument grasping the vessel as determined from the observation image by the endoscope that allows electric energy to increase/decrease over time in a mode as taught in the combination of Shida, Dasilva and Gilbert for real-time image guided understanding of the instruments position and presence with respect to the endoscope and target treatment area for better intuitive operational performance and to improve treatment by using the energy necessary for only the period of time required to perform the operation efficiently.
Regarding Claim 7, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
With regards to limitations, wherein the processor is configured to intermittently output the electric energy in the second mode by starting the output of the electric energy, stopping the output of the electric energy after the starting the output of the electric energy, and resuming the output of the electric energy after the stopping of the output of the electric energy, Tanaka 
Tanaka does not explicitly state the energy output process is conducted by a processor. 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a predetermined distance from the ablation surface to sensitive tissue such as nerves, arteries etc. or when the procedure has been completed (column 2, lines 47-55). Through computer software the information is analyzed to command the system to cut soft/hard tissue while controlling the device power to reflect the different area of the ablation field and/or surface to the device as well as shut off the system when reaches a predetermined range of an artery wall or when the procedure is completed (column 3, lines 44-67). 
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the system a user interface with controller that includes a processor controls the procedures performed by forceps plugged into connectors that have energy outputted to them by the generator to affect the sealing of the grasped target. The user interface allows defined input settings that allows the user to adjust one or more energy delivery parameters such as the energy delivery parameters which may include the power, energy, current, etc. or sealing parameters such as sealing duration, energy rate limiters, etc. These settings are transmitted to the controller and maybe saved to memory [0054-0057]. The processor coupled to the user interface is configured to modify the modes (i.e. cut, ablate, coagulate, fulgurate, etc.), energy 
Since Tanaka has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing data of the invention to modify Tanaka to incorporate a processor that provides intermittent electric energy over time in the second mode as taught in the combination of references Dasilva and Gilbert to improve treatment by using the energy necessary for only the period of time required to perform the operation efficiently.
Regarding Claim 8, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
With regards to limitations, wherein the processor is configured to: detect an impedance between the first grasping piece and the second grasping piece, and in the first mode, the processor stops the output of the electric energy, when the impedance is equal to or more than a first impedance, and in the second mode, the processor stops the output of the electric energy when the impedance is equal to or more than a second impedance threshold, the second impedance threshold being greater than the first impedance threshold, Tanaka teaches “…in a case where the output control section 92 judges that the value of the impedance Z is the threshold value Z1 or more, a signal is transmitted from the output control section 92 of the high-frequency energy driving circuit 72 to the output control section 102 of the heat generation element driving circuit 74 via the communication cable 82. Then, the output control section 102 of the heat generation element driving circuit 74 supplies the power (the energy) to the heater member 54 so that the temperature of the heater member 54 is a preset temperature Tset [.degree. C.], for example, a temperature of 100[.degree. C.] to 300[.degree. C.] (STEP 5). In consequence, the heater member 54 generates heat. The heat is conducted from the heater member 54 to the second electrode 52b, and the heat (the heat energy) conducted to the second electrode 52b coagulates the living tissue L.sub.T internally from the side of the front 
Tanaka does not explicitly state the impedance process is conducted by a processor. 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a predetermined distance from the ablation surface to sensitive tissue such as nerves, arteries etc. or when the procedure has been completed (column 2, lines 47-55). Through computer software the information is analyzed to command the system to cut soft/hard tissue while controlling the device power to reflect the different area of the ablation field and/or surface to the device as well as shut off the system when reaches a predetermined range of an artery wall or when the procedure is completed (column 3, lines 44-67). 
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the system a user interface with controller that includes a processor controls the procedures performed by forceps plugged into connectors that have energy outputted to them 
Since Tanka has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing data of the invention to modify Tanaka to incorporate the processor and user interface based system capabilities for impedance detection and energy delivery control for different modes as taught in the combination of references Dasilva and Gilbert for controlled treatment during procedures and minimizing chances of tissue damage by maximizing overall contact area with the patient (Gilbert, [0053].   
Regarding Claim 9, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
With regards to the limitation: wherein the processor is configured to stop the output of the electric energy in the second mode even when the electric energy is output from the energy output source, Tanaka teaches in Figs. 17A-17E output configurations of energy based on thresholds would affect the amount of energy provided to the system (i.e. increase, decrease, constant, stop flow, etc.) [0232-0243]. 
Tanaka does not explicitly state the energy output process is conducted by a processor. 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a 
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the system a user interface with controller that includes a processor controls the procedures performed by forceps plugged into connectors that have energy outputted to them by the generator to affect the sealing of the grasped target. The user interface allows defined input settings that allows the user to adjust one or more energy delivery parameters such as the energy delivery parameters which may include the power, energy, current, etc. or sealing parameters such as sealing duration, energy rate limiters, etc. These settings are transmitted to the controller and maybe saved to memory [0054-0057]. The processor coupled to the user interface is configured to modify the modes (i.e. cut, ablate, coagulate, fulgurate, etc.), energy setting and other parameters of the generator in response to the user input. The modes operate based on pre-programmed power curve that controls the amount of power that is outputted by the generator at varying impedances of the target [0067].
Since Tanaka has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing data of the invention to modify Tanaka to incorporate a processor that stops the electric energy from the energy source as taught in the combination of 
Regarding Claim 10, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
Tanaka does not teach: wherein the processor is configured to: set, as a detection range, a range which is at a predetermined distance or less from the position where the blood vessel is grasped in the observation image; detect the branch in the detection range, and when the branch is detected in the detection range, judge that the branch is present within the predetermined range from the position where the blood vessel is grasped.
	Shida in the field of image acquisition and analysis based endoscopic systems teaches a control unit that generates an observation image of a subject using an endoscope [0040]. Once the image is generated the forceps are detected using an image analysis method that detects biological-subject information and the forceps (if present) [0051-0053]. The image(s) is/are judged by color recognition to detect whether a forceps exist [0054]. In the instance a forceps does not exist the real-time image(s) is/are saved and displayed on the monitor to observe the biological subject information [0054-0055]. When a forceps is detected the image(s) is/are saved to memory and then a method of identifying characteristic luminance and color variation is conducted in the intra-image characteristic-marker recognition portion, Fig. 2 element 34, to allow in real-time the displaying of images to indicate before/after the forceps are inserted and while the forceps are inserted. The boundary regions relating to the forceps are segmented to allow extraction of the forceps in the aligned images to indicate areas where the biological-subject information are occluded by the forceps, the images with the forceps and without the forceps can be displayed on the monitor as seen from Fig. 3 [0058-0069]. The positional information of the forceps and distance from the biological-subject are computed and as the forceps are moved the information is updated on the images and saved memory [0101-0104]. Examiner notes, biological-subject information includes blood vessels. 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Tanaka to include a processor for image based detection and understanding of instruments within the target area using the teachings from Shida and Dasilva for real-time image guided understanding of the instruments position and presence with respect to the endoscope and target treatment area for better intuitive operational performance.
Regarding Claim 11, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
Tanaka does not teach: wherein the processor is configured to: detect the branch in the whole observation image; when the branch is detected in the observation image, calculate a distance between the detected branch and the position where the blood vessel is grasped; and when the calculated distance is less than or equal to a predetermined distance, judge that the branch of the blood vessel is present within the predetermined range from the position where the blood vessel is grasped. 
Shida in the field of image acquisition and analysis based endoscopic systems teaches a control unit that generates an observation image of a subject using an endoscope [0040]. Once the image is generated the forceps are detected using an image analysis method that detects biological-subject information and the forceps (if present) [0051-0053]. The image(s) is/are Examiner notes, biological-subject information includes blood vessels. 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a predetermined distance from the ablation surface to sensitive tissue such as nerves, arteries etc. or when the procedure has been completed (column 2, lines 47-55). Through computer software the information is analyzed to command the system to cut soft/hard tissue while controlling the device power to reflect the different area of the ablation field and/or surface to the device as well as shut off the system when reaches a predetermined range of an artery wall or when the procedure is completed (column 3, lines 44-67). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Tanaka to include a processor for image based detection and understanding of instruments within the target area using the teachings from Shida and Dasilva for real-time 
Regarding Claim 12, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
Tanaka further teaches: wherein: the first grasping piece includes a first electrode (Fig. 10, element 266, “first high-frequency electrode”, [0160]); 
the second grasping piece includes a second electrode (Fig. 10, element 270, “second high-frequency electrode”, [0161]); 
and the energy output source passes a high-frequency current as the treatment energy through the blood vessel between the first grasping piece and the second grasping piece by supplying the output electric energy to the first electrode and the second electrode (“The energy treatment instrument 212 includes a handle 222, a shaft 224 and an openable/closable holding section 226. The handle 222 is connected to the energy source 214 via a cable 228. The energy source 214 is connected to the foot switch (may be a hand switch) 216 having a pedal 216 a. In consequence, the pedal 216 a of the foot switch 216 is operated by an operator to turn on/off the supply of energy from the energy source 214 to the surgical treatment instrument 212.” [0150]; “The first high-frequency electrode 266 is electrically connected to a first electrode connector 266 a. The first electrode connector 266 a is connected to the cable 228 extending from the handle 222 via the energization line 266 b for the first high-frequency electrode 266. The heater member 268 is connected to the cable 228 extending from the handle 222 via the energization line 268 a for the heater member 268. The main body 276 of the second holding member 264 is provided with the second high-frequency electrode 270. The second high-frequency electrode 270 is electrically connected to a second electrode connector 270 a. The second electrode connector 270 a is connected to the cable 228 extending from the handle 222 via the energization line 270 b for the second high-frequency electrode 270..” [0161]).
13, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
Tanaka teaches: A treatment system comprising (Fig. 9, element 210, [0150]):
an energy treatment instrument (Fig. 9, element 212, “the energy treatment instrument”, [0150]) including a first grasping piece, and a second grasping piece (Fig. 10, elements 262 and 264, “holding members”, [0158]) which grasps a blood vessel between the first grasping piece and the second grasping piece (“To hold the living tissue L.sub.T as the treatment target between the first holding member 262 and the second holding member 264…”, [0182]);
an endoscope configured to observe the grasped blood vessel (“The abdominoscope (endoscope) (not shown) is inserted into the trocar denoted with the symbol TR0 in FIG. 14H. Therefore, as shown in FIG. 14I, the inside of an abdominal cavity can be observed.” [0215]; “…treatment operation of blood vessels around the stomach are successively advanced by using the joining device 212 and the forceps (STEP 62).” [0217]);
an energy output source configured to output electric energy that is supplied to the energy treatment instrument (Fig. 13 , element 292, [0176]), 
and apply treatment energy to the blood vessel grasped between the first grasping piece and the second grasping piece from the electric energy ([0079]; [0188]);
Tanaka further teaches with respect to target coagulation “…in a case where the output control section 92 judges that the value of the impedance Z is the threshold value Z1 or more, a signal is transmitted from the output control section 92 of the high-frequency energy driving circuit 72 to the output control section 102 of the heat generation element driving circuit 74 via the communication cable 82. Then, the output control section 102 of the heat generation element driving circuit 74 supplies the power (the energy) to the heater member 54 so that the temperature of the heater member 54 is a preset temperature Tset [.degree. C.], for example, a temperature of 100[.degree. C.] to 300[.degree. C.] (STEP 5). In consequence, the heater member 54 generates heat. The heat is conducted from the heater member 54 to the second 
generating an observation image of the grasped target tissue observed by the endoscope: FIG. 14I shows an image inside the abdominal cavity observed by means of the endoscope. Symbol L is a liver, symbol ST is a stomach, and symbol D is a duodena.” [0218].
and decrease the output electric energy, and increase an output time of the electric energy, in the second mode, Tanaka further teaches in Figs. 17A-17E output configurations of energy based on thresholds would affect the amount of energy provided to the system (i.e. increase, decrease, constant, stop flow, etc.) [0232-0243]. The output controls of the system allow the power (energy), temperature, heat energy and impedance thresholds to be set or computed for efficient treatment over time [0095][0104][0112].
Tanaka does not explicitly teach: and a processor configured to: generate an observation image of the grasped blood vessel; detect a branch of the blood vessel based on the observation image of the endoscope; judge whether the branch of the blood vessel is present within a predetermined range from a position where the blood vessel is grasped by the first grasping piece and the second grasping piece based on the observation image by the endoscope; and based on the judgement of whether the branch of the blood vessel is present within the predetermined range, switch an actuation state of the energy treatment instrument, by controlling the electric energy, between a first mode to coagulate the blood vessel when the processor judges that the branch of the blood vessel is not present within the predetermined range, and a second mode to coagulate the blood vessel when the processor 
	Shida in the field of image acquisition and analysis based endoscopic systems teaches a control unit that generates an observation image of a subject using an endoscope [0040]. Once the image is generated the forceps are detected using an image analysis method that detects biological-subject information and the forceps (if present) [0051-0053]. The image(s) is/are judged by color recognition to detect whether a forceps exist [0054]. In the instance a forceps does not exist the real-time image(s) is/are saved and displayed on the monitor to observe the biological subject information [0054-0055]. When a forceps is detected the image(s) is/are saved to memory and then a method of identifying characteristic luminance and color variation is conducted in the intra-image characteristic-marker recognition portion, Fig. 2 element 34, to allow in real-time the displaying of images to indicate before/after the forceps are inserted and while the forceps are inserted. The boundary regions relating to the forceps are segmented to allow extraction of the forceps in the aligned images to indicate areas where the biological-subject information are occluded by the forceps, the images with the forceps and without the forceps can be displayed on the monitor as seen from Fig. 3 [0058-0069]. The positional information of the forceps and distance from the biological-subject are computed and as the forceps are moved the information is updated on the images and saved memory [0101-0104]. Examiner notes, biological-subject information includes blood vessels. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to include a processor that generate an observation image of the grasped biological-subject information, detect the biological-subject information based on the observation image of the endoscope and judge whether the biological-subject information is present within a predetermined range from a position where the biological-subject information is grasped based on the observation image of the endoscope as taught in Shida “…so that an affected site can be treated with the treatment instrument while viewing the image 
Shida does not teach the limitation regarding controlling of energy based on the presence judgment of the blood vessel, “…and based on the judgement of whether the branch of the blood vessel is present within the predetermined range, switch an actuation state of the energy treatment instrument, by controlling the electric energy, between a first mode to coagulate the blood vessel when the processor judges that the branch of the blood vessel is not present within the predetermined range, and a second mode to coagulate the blood vessel when the processor judges that the branch of the blood vessel is present within the predetermined range, wherein the first mode is different from the second mode.” 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a predetermined distance from the ablation surface to sensitive tissue such as nerves, arteries etc. or when the procedure has been completed (column 2, lines 47-55). Through computer software the information is analyzed to command the system to cut soft/hard tissue while controlling the device power to reflect the different area of the ablation field and/or surface to the device as well as shut off the system when reaches a predetermined range of an artery wall or when the procedure is completed (column 3, lines 44-67). 
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, Examiner notes, fulgurate/spray are other forms of coagulation, to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Tanaka to switch an actuation state of the energy treatment instrument, by controlling the electric energy, between first and second modes to coagulate the treated target, where the modes are different as taught in Gilbert to improve treatment operation by using the ideal mode for the energy required.
Further it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tanaka to include a processor that switches an actuation state of the energy treatment instrument based on the judgment of whether the vessel if within a predetermined range from the instrument grasping the vessel as determined from the observation image by the endoscope that allows electric energy to increase/decrease over time in a mode as taught in the combination of Shida, Dasilva and Gilbert for real-time image guided understanding of the instruments position and presence with respect to the endoscope and target treatment area for better intuitive operational performance and to improve treatment by 
Regarding Claim 14, Tanaka teaches: A controller (Fig. 13, element, 290, “control section”) for use with an energy treatment instrument (Fig. 9, element 212, “the energy treatment instrument”, [0150]) including a first grasping piece, and a second grasping piece (Fig. 10, elements 262 and 264, “holding members”, [0158])
Comprising a first grasping piece, and a second grasping piece which opens or closes relative to the first grasping piece and which grasps a blood vessel between the first grasping piece and the second grasping piece (“The second holding member 264 can rotate around the axis of the support pin 280 to open and close with respect to the first holding member 262.”;[0171]; “To hold the living tissue L.sub.T as the treatment target between the first holding member 262 and the second holding member 264…”,[0182]; “…treatment operation of blood vessels around the stomach are successively advanced by using the joining device 212 and the forceps (STEP 62).” [0217]), 
the controller comprising: an energy output source which outputs electric energy that is supplied to the energy treatment instrument (Fig. 13 , element 292, [0176]), 
and applies treatment energy to the blood vessel grasped between the first grasping piece and the second grasping piece, by the supply of electric energy to the energy treatment instrument ([0079]; [0188]);
Tanaka further teaches: “…in a case where the output control section 92 judges that the value of the impedance Z is the threshold value Z1 or more, a signal is transmitted from the output control section 92 of the high-frequency energy driving circuit 72 to the output control section 102 of the heat generation element driving circuit 74 via the communication cable 82. Then, the output control section 102 of the heat generation element driving circuit 74 supplies the power (the energy) to the heater member 54 so that the temperature of the heater member 54 is a preset temperature Tset [.degree. C.], for example, a temperature of 100[.degree. C.] to 
and decrease the output electric energy, and increase an output time of the electric energy, in the second mode, Tanaka further teaches in Figs. 17A-17E output configurations of energy based on thresholds would affect the amount of energy provided to the system (i.e. increase, decrease, constant, stop flow, etc.) [0232-0243]. The output controls of the system allow the power (energy), temperature, heat energy and impedance thresholds to be set or computed for efficient treatment over time [0095][0104][0112].
Tanka does not explicitly teach: and a processor configured to: generate an observation image of the blood vessel observed by an endoscope; judge whether a branch of the blood vessel is present within the predetermined range from a position where the blood vessel is grasped, based on the observation image; control the output of the electric energy from the energy output source based on a judgment result of the branch; and grasp the blood vessel between the first grasping piece and the second grasping piece when the branch is present with a first grasping force and grasp the blood vessel between the first grasping piece and the second grasping piece with a second grasping force when the branch is not present, the first grasping force being greater than the second grasping force.
Tanka does not explicitly teach: and a processor configured to: generate an observation image of the blood vessel observed by an endoscope; judge whether a branch of the blood vessel is present within the predetermined range from a position where the blood vessel is 
Shida in the field of image acquisition and analysis based endoscopic systems teaches a control unit that generates an observation image of a subject using an endoscope [0040]. Once the image is generated the forceps are detected using an image analysis method that detects biological-subject information and the forceps (if present) [0051-0053]. The image(s) is/are judged by color recognition to detect whether a forceps exist [0054]. In the instance a forceps does not exist the real-time image(s) is/are saved and displayed on the monitor to observe the biological subject information [0054-0055]. When a forceps is detected the image(s) is/are saved to memory and then a method of identifying characteristic luminance and color variation is conducted in the intra-image characteristic-marker recognition portion, Fig. 2 element 34, to allow in real-time the displaying of images to indicate before/after the forceps are inserted and while the forceps are inserted. The boundary regions relating to the forceps are segmented to allow extraction of the forceps in the aligned images to indicate areas where the biological-subject information are occluded by the forceps, the images with the forceps and without the forceps can be displayed on the monitor as seen from Fig. 3 [0058-0069]. The positional information of the forceps and distance from the biological-subject are computed and as the forceps are moved the information is updated on the images and saved memory [0101-0104]. Examiner notes, biological-subject information includes blood vessels. 
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a 
Since Tanaka has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the system capabilities of instrument and vessel, anatomical structures detection by a processor from Shida and Dasilva to meet the claim limitations providing a more efficient image-guided treatment system that provides focused energy on the target region.
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the system a user interface with controller that includes a processor controls the procedures performed by forceps plugged into connectors that have energy outputted to them by the generator to affect the sealing of the grasped target. The user interface allows defined input settings that allows the user to adjust one or more energy delivery parameters such as the energy delivery parameters which may include the power, energy, current, etc. or sealing parameters such as sealing duration, energy rate limiters, etc. These settings are transmitted to the controller and maybe saved to memory [0054-0057]. The processor coupled to the user interface is configured to modify the modes (i.e. cut, ablate, coagulate, fulgurate, etc.), energy setting and other parameters of the generator in response to the user input. The modes operate 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Tanaka to include a processor that allows electric energy to increase/decrease over time in a mode as taught in the combination of Shida, Dasilva and Gilbert for real-time image guided understanding of the instruments position and presence with respect to the endoscope and target treatment area for better intuitive operational performance and to improve treatment by using the energy necessary for only the period of time required to perform the operation efficiently.
Regarding Claim 15, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
With regards to limitation: wherein: after the actuation state in the first mode is complete, the processor is configured to cause the energy output source to automatically transition to a cut-and-open mode, Tanaka teaches “The energy treatment instrument 212 includes a handle 222, a shaft 224 and an openable/closable holding section 226. The handle 222 is connected to the energy source 214 via a cable 228. The energy source 214 is connected to the foot switch (may be a hand switch) 216 having a pedal 216a. In consequence, the pedal 216a of the foot switch 216 is operated by an operator to turn on/off the supply of energy from the energy source 214 to the surgical treatment instrument 212.” [0150]; “The handle 222 is provided with a holding section opening/closing knob 232 so that the knob 232 is arranged on the other end side of the handle. The holding section opening/closing knob 232 is connected to the proximal end of a sheath 244 (see FIGS. 10A and 10B) of the shaft 224 in the substantially middle portion of the handle 222 as described later. When the holding section opening/closing knob 232 comes close to or away from the other end of the handle 222, the sheath 244 moves along the axial direction of the sheath. The handle 222 further includes a cutter driving knob 234 for 
Tanaka does not explicitly teach a processor changing the actuation states.
Dasilva in the field of image guided ablation devices teaches a system that combines the use of a high power device, a control unit and imaging unit that images the tissue in the area to be ablated that is analyzed to initiate an alarm or shut off when the device has reached a predetermined distance from the ablation surface to sensitive tissue such as nerves, arteries etc. or when the procedure has been completed (column 2, lines 47-55). Through computer software the information is analyzed to command the system to cut soft/hard tissue while controlling the device power to reflect the different area of the ablation field and/or surface to the device as well as shut off the system when reaches a predetermined range of an artery wall or when the procedure is completed (column 3, lines 44-67). 
Gilbert in the field of electrosurgical systems teaches with respect to controlling the energy state of the energy treatment instrument and switching an actuation state for procedures, a monopolar and/or bipolar electrosurgical procedure system performed by a generator that includes cutting, coagulation, ablation and vessel sealing procedures. The system is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the system a user interface with controller that includes a processor controls the procedures performed by forceps plugged into connectors that have energy outputted to them by the generator to affect the sealing of the grasped target. The user interface allows defined input settings that allows the user to adjust one or more energy delivery parameters such as the energy delivery parameters which may include the power, energy, current, etc. or sealing parameters such as sealing duration, energy rate limiters, etc. These settings are transmitted to the controller and maybe saved to memory [0054-0057]. The processor coupled to the user interface is configured to modify the modes (i.e. cut, ablate, coagulate, fulgurate, etc.), energy setting and other parameters of the generator in response to the user input. The modes operate 
Since Tanaka has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Tanaka to incorporate the processor and user interface based system capabilities for switching actuation states as taught in the combination of references Dasilva and Gilbert for controlled treatment during procedures.
Regarding Claim 17, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
Tanaka does not teach: wherein the processor is configured to specify the position where the blood vessel is grasped based on a luminance or a color of pixels which constitute the observation image.
Shida in the field of image acquisition and analysis based endoscopic systems teaches a control unit that generates an observation image of a subject using an endoscope [0040]. Once the image is generated the forceps are detected using an image analysis method that detects biological-subject information and the forceps (if present) [0051-0053]. The image(s) is/are judged by color recognition to detect whether a forceps exist [0054]. In the instance a forceps does not exist the real-time image(s) is/are saved and displayed on the monitor to observe the biological subject information [0054-0055]. When a forceps is detected the image(s) is/are saved to memory and then a method of identifying characteristic luminance and color variation is conducted in the intra-image characteristic-marker recognition portion, Fig. 2 element 34, to allow in real-time the displaying of images to indicate before/after the forceps are inserted and while the forceps are inserted. The boundary regions relating to the forceps are segmented to allow extraction of the forceps in the aligned images to indicate areas where the biological-subject information are occluded by the forceps, the images with the forceps and without the forceps can be displayed on the monitor as seen from Fig. 3 [0058-0069]. The positional information of the forceps and distance from the biological-subject are computed and as the Examiner notes, biological-subject information includes blood vessels. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tanaka to include a processor configured to specify the position where the blood vessel is grasped based on a luminance or a color of pixels which constitute the observation image as taught in Shida “…so that an affected site can be treated with the treatment instrument while viewing the image of the body-cavity interior acquired by the objective optical system.” [0005] and “…the positional information of the treatment-instrument region can be displayed overlaid on the combined image, which makes it possible for a user to easily ascertain the position of the treatment instrument and the position of the region in which the two images have been combined.” [0010].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Shida, Dasilva, Gilbert and in view of Knox et. al. (U.S. 20150119625, April 30, 2015)(hereinafter, “Knox”).
Regarding Claim 16, the combination of references Tanaka, Shida, Dasilva and Gilbert substantially teach the claim limitations as noted above.
Tanaka further teaches: an energy treatment instrument (Fig. 9, element 212, “the energy treatment instrument”, [0150]) including a first grasping piece, and a second grasping piece (Fig. 10, elements 262 and 264, “holding members”, [0158])  configured to grasp a treated target between the first grasping piece and the second grasping piece (“To hold the living tissue L.sub.T as the treatment target between the first holding member 262 and the second holding member 264…”,[0182]);
Tanaka does not teach: wherein at least one of the grasping piece and the second grasping piece has a marker, and the processor is configured to specify the position where the blood vessel is grasped based on a position of the marker.

Since Tanaka has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the markers of Knox onto the energy treatment instrument of Tanaka and have the processor configured to specify the position where the blood vessel is grasped based on a position of the marker as taught in Knox to accurately identify the device and its position in relation to the subject biological-image information (Knox, [0004]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Shida, Dasilva, Gilbert and in view of Mayer et. al. (U.S. 20150105701, April 16, 2015)(hereinafter, “Mayer”).
With regards to limitation: wherein a first increase rate in temperature in the first sealing mode is higher than a second increase rate in temperature in the second sealing mode, Tanaka teaches, “…the output control section 102 can further calculate a temperature T of the heater member 54 from the calculated resistance value. The output control section 102 sends a control signal to the output section 104 based on the calculation results of the parameters. Therefore, the output control of the heater member 54 is performed.” [0090]; “The output control section 102 of the heat generation element driving circuit 74 sends, to the output control section 92 of the high-frequency energy driving circuit 72, a signal indicating the temperature T of the heater member 54 calculated based on the monitor signal (the voltage value, the current value) of the sensor 106. The operation display panel 100 of the high-frequency energy driving circuit 72 is connected to the operation display panel 108 of the heat generation element driving circuit 74 via the output control section 92 of the high-frequency energy driving circuit 72, the communication cable 82 and the output control section 102 of the heat generation element 
Mayer in the field of therapeutic systems teaches a system correlation between impedance and temperature for energy delivering over time intervals for different modes of treatment [0459][0602].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Tanaka the teachings of increase temperature rate in a first mode to be different than the rate in a second mode as taught in Mayer to deliver energy treatment at appropriate duration and energy (Mayer, [0459]).

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argued Tanaka Figs. 17 a-e do not teach the limitation “the processor is configured to decrease the output electric energy and increase an output time of the electric energy in the second mode.” Respectfully, Examiner disagrees. Analyzing just references Tanaka and Gilbert from the rejection in the above office action, figures 17 A-E of Tanaka teach output configurations of energy based on thresholds that would affect the amount of energy provided to the system (i.e. increase, decrease, constant, stop flow, etc.) [0232-0243]. The output controls of the system allow the power (energy), temperature, heat energy and impedance thresholds to be set or computed for efficient treatment over time [0095][0104][0112]. Gilbert teaches a system that is suitable for various electrosurgical modes that include cut, blend, coagulate, fulgurate, etc. [0051]. In the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CWERN/Primary Examiner, Art Unit 3793